COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



DALLAS NATIONAL INSURANCE
COMPANY F/K/A DALLAS FIRE
INSURANCE COMPANY,


                                    Appellant,

v.

JOSE DURAN,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-08-00222-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2006-1425)



MEMORANDUM OPINION


	Pending before the Court is a joint motion to dismiss this appeal pursuant to Tex.R.App.P.
42.1(a).  The parties represent to the Court that they have settled all of the claims and causes of
action pending in the lawsuit below and have agreed to dismiss the appeal. The parties have
complied with the requirements of Rule 42.1(a)(2). 
	We have considered the cause on the motion and conclude that the motion should be granted. 
We therefore dismiss the appeal.  As the motion does not indicate the parties have agreed otherwise,
costs will be taxed against Appellant.  See Tex.R.App.P. 42.1(d). 

February 5, 2009					 
							ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating
Carr, J., not participating